Citation Nr: 0733735	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed dizziness.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected skin disability including the asteototic 
dermatitis with overlying neurodermatitis and the previously 
diagnosed and rated dermatophytosis of the feet.  

3.  Entitlement to an increased, compensable rating for the 
service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to July 
1993.  From August 1990 to July 1993, he served in support of 
Operation Desert Shield/Desert Storm.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in August 2004 and October 
2005.  

At the outset of this appeal, the veteran sought an increased 
rating for his service-connected benign prostatic hypertrophy 
and prostatitis.  However, in February 2006, the veteran 
requested that the RO withdraw that issue from appeal.  

That withdrawal became effective prior to the transfer of the 
veteran's case to the Board; and the Board does not have 
jurisdiction to review that issue.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 20.101, 20.204 (2007).  
Accordingly, it will not be considered below.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



REMAND

First, in March 2007, the veteran asserted that his dizziness 
was the result of undiagnosed illness that developed due to 
his service in the Persian Gulf.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).  The RO has not adjudicated 
the veteran's claim in light of these assertions.  

Therefore, in order to avoid piecemeal action as to this 
matter, the claim must be readjudicated by the agency of 
original jurisdiction.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Next, the report of a VA examination in March 2004 shows that 
the veteran had small, internal hemorrhoids manifested by a 
history of intermittent bleeding.  However, in December 2005, 
the veteran was reported to have had evidence of a fissure.  

Finally, the veteran asserts that his service-connected skin 
disability is manifested by symptoms that are worse during 
the winter months.  

During a March 2004 VA examination, the veteran was reported 
to have mild, non-disabling asteototic dermatitis on the 
soles of his feet and his fingers.  However, December 2005 VA 
examination found the veteran to have dry skin on his arms 
and legs.  However, there was no diagnosis of any associated 
disease process.  

Subsequently received evidence includes records reflecting 
private treatment in December 2005, the VA clinical records 
from January to April 2006 and the VA examinations reports 
dated in March and July 2006.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should the veteran of the 
criteria for service connection for 
undiagnosed illness claimed to be the 
result of his participation in the 
Persian Gulf War.  38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317 (2007).  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected skin disability manifested by 
asteototic dermatitis with overlying 
neurodermatitis and previously diagnosed 
and rated dermatophytosis of the feet.  
Any indicated tests should be performed.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must set forth the 
percentage of the entire body affected by 
the service-connected skin condition; the 
percentage of the exposed areas affected 
by the service-connected skin condition; 
and whether the veteran required 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the 
previous 12-month period.  If the veteran 
did require such treatment, the examiner 
must also set forth the total length of 
time that such drugs were required during 
that 12 month period.  

3.  The RO also should schedule the 
veteran for a VA examination to ascertain 
the current extent of the service-
connected hemorrhoids.  Any indicated 
tests should be performed.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must identify the current 
manifestations of the veteran's service-
connected hemorrhoids, including whether 
they are large or thrombotic; whether 
they are irreducible with excessive 
redundant tissue; whether there is 
persistent bleeding and secondary anemia; 
whether there are fissures; and whether 
the degree of disability is mild, 
moderate or worse.  

4.  Following completion of all indicated 
development to the extent possible, the 
RO should review and readjudicate the 
claim of service connection for dizziness 
to include on the basis of being due to 
an undiagnosed illness and the claims for 
increased compensation for the service-
connected skin and hemorrhoid disability 
in light of all the evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



